Case 3:19-cv-00116-DJH-RSE Document 69 Filed 09/24/20 Page 1 of 2 PageID #: 676




                                  FILED ELECTRONICALLY

                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

 KEMARI AVERETT,                                  )
                                                  )
                Plaintiff,                        )
                                                  )           Case No. 3:19-CV-00116-DJH-RSE
                v.                                )
                                                  )
 UNIVERSITY OF LOUISVILLE, ET AL.                 )
                                                  )
                Defendants.                       )


        Now come jointly the Parties, Kemari Averett, Shirley Hardy, and Destinee Coleman, who

 hereby propose the following revisions to the Scheduling Order (DN #61) currently in place:

        Identify Experts and Compliance with Fed. R. Civ. P. 26(a)(2):

        From Plaintiff/Counterclaim Defendant by: October 15, 2020

        From Defendants/Counterclaim Plaintiff by: November 15, 2020

        Joinder(s) of Additional Parties and Amendment of Pleadings:

        From Plaintiff/Counterclaim Defendant by: October 30, 2020

        From Defendants/Counterclaim Plaintiff by: December 2, 2020

        All Discovery:

        All discovery shall be completed by: May 1, 2021

        Dispositive Motions:

        Dispositive Motions and any motions objecting to the admissibility of expert witness
 testimony under Federal Rule of Evidence 702, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.
 579 (1993), and Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999) shall be filed by: June 15, 2021
          September 23, 2020
Case 3:19-cv-00116-DJH-RSE Document 69 Filed 09/24/20 Page 2 of 2 PageID #: 677




 Having Seen and Agreed:

 /s/ Matthew Barszcz
 Donna King Perry
 Matthew Barszcz
 DINSMORE & SHOHL LLP
 101 S. Fifth Street, Suite 2500
 Louisville, Kentucky 40202
 Telephone: (502) 581-8000
 E-Mail: donna.perry@dinsmore.com
 E-Mail: matthew.barszcz@dinsmore.com
 Counsel for Defendants Shirley Ann Hardy, Angela B.
 Taylor, PhD., Michael Mardis, PhD., University of
 Louisville, Board of Trustees University of Louisville,
 and Detective William Brown

 
 VAubrey Williams (with permission)                 
 Aubrey Williams, Esq.
 One Riverfront Plaza
 401 West Main Street, Suite 1708
 Louisville, Kentucky 40202
 E-Mail: Aubreyw8253@bellsouth.net
 Counsel for Plaintiff



 /s/Jeremiah A. Byrne (with permission)
 Jeremiah A. Byrne, Esq.
 D. Christopher Robinson, Esq.
 Casey Wood Hensley, Esq.
 Frost Brown Todd LLC
 400 West Market Street, 32nd Floor
 Louisville, Kentucky 40202
 E-Mail: jbyrne@fbtlaw.com
          crobinson@ftblaw.com
          chensley@fbtlaw.com

 and

 Georgia T. Connally, Esq.
 Connally Law Offices
 214 S. Eighth Street, Suite 201
 Louisville, KY 40202
 E-Mail: georgia@connallylawoffices.com
 Counsel for Defendant Destinee Coleman



                                                           
 
